As filed with the Securities and Exchange Commission on November 23, 2010 Registration Nos. 33-48066 and 811-6677 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 30 (X) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 31 (X) Check appropriate box or boxes PRUDENTIAL INVESTMENT PORTFOLIOS 8 (Formerly Dryden Index Series Fund) Exact name of registrant as specified in charter Gateway Center Three, 4th Floor 100 Mulberry Street
